Citation Nr: 1516124	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  14-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to Camp Lejeune water exposure.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus, to include extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and V.H.



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Cleveland, Ohio RO otherwise has jurisdiction of the claims folder.

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing was created and associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune in 1957 and 1958 and is currently diagnosed with Parkinson's disease (paralysis agitans).  

2.  The preponderance of the evidence shows that the Veteran's Parkinson's disease is not related to service and it did not manifest until many years after service.  

3.  The preponderance of the evidence shows that the Veteran's tinnitus manifests as constant ringing which has gotten worse over time.  Despite this, the Veteran's tinnitus has no impact on his ability to work and has not caused hospitalization.  


CONCLUSIONS OF LAW

1.  The Veteran's Parkinson's disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.87, Diagnostic Code 6260 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2011 and May 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in September 2012.  There is no additional evidence that need be obtained.  

Entitlement to Service Connection for Parkinson's Disease

The Veteran claims that his Parkinson's disease is due to his exposure to contaminated drinking water at Camp Lejeune.  

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes Parkinson's disease, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of qualifying service, service connection may be presumed for certain chronic disorders, including Parkinson's disease (paralysis agitans) where manifested to a compensable degree within 1 year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There are VA policies with regard to the development of claims involving Veterans who served at Camp Lejeune between 1957 and 1987.  Those policies involve claims of service connection for disabilities due to contaminated drinking water.  It has been established that Veterans who served at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  Many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.  

While those issues are being studied, VA has determined that disability claims from Veterans who served at Camp Lejeune during the period in question deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of those claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated.  

The National Academy of Sciences' National Research Council (NRC) published Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  The NRC analysis used categories of potential disease "health outcomes." The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited/suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  Fourteen diseases were placed into the category of limited/suggestive evidence of an association, namely, esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodysplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, and neurobehavioral effects.  

According to VBA Training Letter 11-03 (April 27, 2011), the Agency for Toxic Substances and Disease Registry (ATSDR), in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune." The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  The ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC.  

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  

According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, that does not mean that service connection can automatically be established for a Camp Lejeune Veteran claiming one of these diseases.  It is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.  

A medical opinion should be requested when a claim: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2012).  Those requirements establish a relatively low threshold for requesting medical examinations for Camp Lejeune Veterans.  The first requirement is met when a claimant provides any credible lay or medical evidence showing a current diagnosis or symptoms of a disease or disability.  The second is met when service at Camp Lejeune between 1957 and 1987 is verified.  The third is met when the claimed disease or disability is one that can reasonably be associated with the known water contaminants at Camp Lejeune.  

Review of the claims file reveals that the Veteran, at a minimum, served at Camp Lejeune from November 1957 to June 1958.   

There is no indication of an association between Parkinson's disease and Camp Lejeune service.  Parkinson's disease is not one of the fourteen disease listed by the NRC in the "limited/suggestive evidence of an association" category.  Instead, it was placed in the "inadequate/insufficient evidence to determine whether an association exists" category.  There is no evidence which indicates that Parkinson's disease may be associated with service, as required for a VA examination by 38 C.F.R. § 3.159(c)(4).  There is no medical which presumptively ties the Veteran's Parkinson's disease to his service or which indicates that there may be a relationship between them.  As a result, the Board cannot grant entitlement to service connection on a presumptive basis, and was not VA required to afford the Veteran an examination.  The first showing of the disorder was many years after service.

Similar to 38 C.F.R. § 3.159(c)(4), in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

There is no indication of a relationship other than the Veteran's lay opinion.  The Veteran does not have the education or training to make a complex medical decision such as relating his Parkinson's to his service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the VA was not required to afford him an examination.  As a result, there is only the Veteran's lay opinion that his Parkinson's disease is a result of his service.  As he has no medical expertise on which to base this opinion, the Board cannot grant entitlement to service connection on a direct basis.  

The Veteran's Parkinson's disease did not manifest until many years after service.  By his own testimony, the Veteran's Parkinson's disease manifested as early as 1994 and was diagnosed in 1996.  VA treatment records first note Parkinson's disease in May 2010.  Therefore, the Board cannot grant entitlement to service connection of the basis of continuity of symptomatology.  

The Veteran, his spouse, and his caregiver have submitted lay statements regarding his Parkinson's disease.  The only etiological opinion was that of the Veteran, which is discussed above.  

There is no evidence that the Veteran's Parkinson's disease is associated with Camp Lejeune service.  There are no medical opinions directly relating it to service and there was at least 35 years between separation and its first manifestation.  Therefore, the Board cannot grant entitlement to service connection.  

Extra-schedular Evaluation for Tinnitus

The Veteran is currently evaluated at 10 percent for his service-connected tinnitus.  This is the maximum schedular rating.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran believes he has symptoms which merit an extra schedular rating.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran was afforded a September 2012 VA examination.  There, the Veteran denied having any hearing difficulties, but noted that his bilateral tinnitus was bothersome.  The examiner opined that the Veteran's tinnitus had no impact on his daily life, including his ability to work.  

At his March 2015 hearing, the Veteran stated that his tinnitus manifested as a constant ringing which interfered with his ability to hear and understand other people.  He noted that the ringing had gotten louder as time went on.  The Veteran's spouse added that the Veteran spoke quietly to the extent that he could not be properly heard in person or on the telephone.  The Veteran agreed that he sometimes had to elevate his voice in order to be heard.  The Veteran stated that his tinnitus did not get worse with any specific activity or fatigue and that it did not give him headaches or other symptoms.  He added that he was not receiving medication or treatment for his tinnitus.   

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has constant ringing in his ears.  Such a symptom is contemplated by the schedular criteria set forth in 38 C.F.R. § 4.87, Diagnostic Code 6260.  The regulations and case law expressly consider each this symptom.  In other words, Diagnostic Code 6260 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met.  Furthermore, the second step of Thun has not been met in that his symptoms do not affect his ability to work and do not cause hospitalization.  Therefore, referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to Camp Lejeune water exposure is denied.  

Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus, to include extra-schedular evaluation is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


